        Case 2:21-cv-00029-MV-CG Document 2 Filed 01/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RICHARD GENE REES,

       Plaintiff,

v.                                                                   CV No. 21-00029 MV/CG

CLOVIS POLICE DEPARTMENT, et al.,

       Defendants.

                             ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on Plaintiff’s handwritten letter, which alleges

problems with a traffic stop and his arrest by officers of the Clovis Police Department.

(Doc. 1). It appears Plaintiff, who is currently in the custody of the Curry County

Detention Center, is attempting to assert claims under 42 U.S.C. § 1983. Id.

       The Court finds Plaintiff’s filing is deficient for two reasons. First, Plaintiff’s filing is

not in proper form, as required by Fed. R. Civ. P. 11(a). Second, Plaintiff failed to

prepay the $402 filing fee, or alternatively, file an Application to Proceed in District Court

Without Prepaying Fees or Costs with a six-month account statement. See 28 U.S.C. §§

1914 and 1915(a).

       Plaintiff must cure these deficiencies if he wishes to pursue his claims. Plaintiff

must prepay the $402 filing fee, or alternatively, file an Application to Proceed in District

Court Without Prepaying Fees or Costs along with a six-month account statement.

Plaintiff must also refile an individual complaint on the proper § 1983 form. These

deficiencies must be cured within thirty (30) days of entry of this Order. Plaintiff must

include the civil action number (CV 21-00029 MV/CG) on all papers he files in this

proceeding. If Plaintiff fails to cure these deficiencies within thirty (30) days, the Court
        Case 2:21-cv-00029-MV-CG Document 2 Filed 01/13/21 Page 2 of 2




may dismiss this proceeding without further notice.

       IT IS THEREFORE ORDERED that by February 16, 2021, Plaintiff shall: (1)

refile his claims on the proper § 1983 form; and (2) either prepay the $402 filing fee or

submit an Application to Proceed in District Court Without Prepaying Fees or Costs

along with a certified copy of Plaintiff’s inmate account statement for the six-month

period immediately preceding this filing.

       IT IS FURTHER ORDERED that the Clerk shall mail to Plaintiff a copy of this

Order, two (2) copies of a form § 1983 complaint with instructions, and two (2) copies of

an Application to Proceed in District Court Without Prepaying Fees or Costs with

instructions.

       IT IS SO ORDERED.



                                   ______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
